                           Case 0:20-cv-61386-UU Document 16-2 Entered on FLSD Docket 12/16/2020 Page 1 of 4
Date:      12/15/2020                                                                                                         Location: DC
Time:       02:31 PM                                        Federal Bureau of Prisons
                                                                    TRUVIEW
                                                         Phone Number Center Report
                                                           Sensitive But Unclassified
Phone #: 3053772525                     Start Dt: 8/1/2019                  End Dt: 8/31/2019
  Money Sent            Phone List   Calls       Email List     Messages    Visitor List    Visits   Vendors   VCI List   Timeline




User ID:    TF29459                                                                                                          Page 1 of 4
Case 0:20-cv-61386-UU Document 16-2 Entered on FLSD Docket 12/16/2020 Page 2 of 4
Case 0:20-cv-61386-UU Document 16-2 Entered on FLSD Docket 12/16/2020 Page 3 of 4
                        Case 0:20-cv-61386-UU Document 16-2 Entered on FLSD Docket 12/16/2020 Page 4 of 4
Date:      12/15/2020                                                                                              Location: DC
Time:       02:31 PM                                     Federal Bureau of Prisons
                                                                 TRUVIEW
                                                      Phone Number Center Report
                                                        Sensitive But Unclassified
Calls
Start Date               Loc   Completed   Duration Relationship Reg #   Inmate Nm              City        St   Country
8/20/2019 10:14:49 AM    COA Yes           4        Attorney    12700104 MAURICE, CARLINE       MIAMI       FL
8/6/2019 9:42:07 AM      COA Yes           3        Attorney    12700104 MAURICE, CARLINE       MIAMI       FL




User ID:    TF29459                                                                                               Page 4 of 4
